Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jong-H Lee on 1/13/2022
         The application has been amended as follows: 
         Claims 9-12 have been cancelled

Allowable Subject Matter
Claims 1-8, 13-17 allowed.
            The following is an examiner’s statement of reasons for allowance: 
          Applicant’s arguments, see pages 9-12 of the response, filed 1/5/2022, with respect to the rejection(s) of claims 1-3 and 7, 17 under 35 U.S.C. 102(a)(2) as being anticipated by Saketi et al. (US 2019/0139794)/ the rejection(s) of claims 4 and 15 under 35 U.S.C. 103 as being unpatentable over Saketi et al. (US 2019/0139794) in view of Hsu et al. (US 2018/0158706) ( particularly the argument that Saketi fails to show “wherein the micro-vacuum module comprises: a plurality of adsorption holes formed to be exposed to outside, a single or a plurality of vacuum flow channels respectively formed and connected to each vacuum controller for formation and release of a vacuum, each vacuum flow channel being configured 
as shown above in Figs. 2A and 3A of Saketi, Saketi shows that each vacuum chamber 204/304 is individually controlled by the vacuum control unit (302), so that a plurality of adsorption holes 210/310 do not share the vacuum through a corresponding vacuum flow channel) have been fully considered and are persuasive.  The final rejection(s) of claims 1-8, 13-17, as set forth in the office action dated 07/08/2021 has been withdrawn. 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713